Case 14-21377        Doc 61     Filed 03/11/19     Entered 03/11/19 15:05:51          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 21377
         Excell Barnes, Jr
         Bertha Barnes
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/06/2014.

         2) The plan was confirmed on 09/29/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/21/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/10/2016, 06/30/2016.

         5) The case was Completed on 08/10/2018.

         6) Number of months from filing to last payment: 50.

         7) Number of months case was pending: 57.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $75,843.58.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-21377             Doc 61       Filed 03/11/19    Entered 03/11/19 15:05:51                 Desc         Page 2
                                                        of 3



 Receipts:

           Total paid by or on behalf of the debtor                 $21,967.65
           Less amount refunded to debtor                                $4.08

 NET RECEIPTS:                                                                                         $21,963.57


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $3,000.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $853.80
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $3,853.80

 Attorney fees paid and disclosed by debtor:                      $1,000.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim        Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed         Paid         Paid
 Altair OH XIII LLC                    Unsecured      6,035.00       6,035.66         6,035.66      1,991.77     111.08
 Altair OH XIII LLC                    Unsecured      5,492.00       5,492.17         5,492.17      1,812.42     101.07
 Bank of America                       Unsecured     21,500.00            NA               NA            0.00       0.00
 Bank Of America N A                   Secured       98,957.00     98,790.55        98,790.55            0.00       0.00
 Bank Of America N A                   Unsecured           0.00          0.00             0.00           0.00       0.00
 Chase                                 Unsecured      6,807.00            NA               NA            0.00       0.00
 Chase                                 Unsecured         670.00           NA               NA            0.00       0.00
 Chase Bank                            Unsecured      6,670.00            NA               NA            0.00       0.00
 Chase-BP                              Unsecured         160.00           NA               NA            0.00       0.00
 Chase-BP                              Unsecured      2,184.00            NA               NA            0.00       0.00
 Citibank NA                           Unsecured      3,295.00       3,295.40         3,295.40      1,087.48      60.65
 Discover Bank                         Unsecured     10,417.00     10,615.47        10,615.47       3,503.11     195.37
 Fifth Third Bank                      Unsecured         606.00        643.76           643.76        212.44      12.04
 Fifth Third Bank                      Unsecured         564.00           NA               NA            0.00       0.00
 Little Company of Mary Hospital       Unsecured         931.00           NA               NA            0.00       0.00
 Medical Business Bureau               Unsecured          59.00           NA               NA            0.00       0.00
 Peoples Energy Corp                   Unsecured         437.00        224.58           224.58          74.11       4.37
 Portfolio Recovery Associates         Unsecured      7,426.00       7,599.13         7,599.13      2,507.71     139.87
 Portfolio Recovery Associates         Unsecured      5,093.00       5,093.02         5,093.02      1,680.70      93.75
 Portfolio Recovery Associates         Unsecured      1,504.00       1,504.06         1,504.06        496.34      27.94
 Portfolio Recovery Associates         Unsecured      5,038.00       5,038.91         5,038.91      1,662.84      92.76
 Quantum3 Group                        Unsecured      3,083.00       3,511.74         3,511.74      1,158.87      64.65
 Quantum3 Group LLC as agent for       Unsecured      2,923.00       2,923.09         2,923.09        964.62      53.81
 University of Chicago Medical Cente   Unsecured      1,474.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-21377        Doc 61      Filed 03/11/19     Entered 03/11/19 15:05:51             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $98,790.55               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                                $0.00               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                          $98,790.55               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $51,976.99         $17,152.41           $957.36


 Disbursements:

         Expenses of Administration                             $3,853.80
         Disbursements to Creditors                            $18,109.77

 TOTAL DISBURSEMENTS :                                                                     $21,963.57


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
